             Case 2:18-cr-00164-MCE Document 375 Filed 08/10/21 Page 1 of 2



 1   TASHA PARIS CHALFANT, SBN 207055
     Attorney at Law
 2   5701 Lonetree Blvd., Suite 312
     Rocklin, California 95765
 3
     Telephone: (916) 444-6100
 4   Fax:          (916) 930-6093
     E-Mail:       tashachalfant@gmail.com
 5
 6   Attorney for Defendant
     GEORGINA CARRILLO AYALA
 7
 8                IN THE UNITED STATES DISTRICT COURT FOR THE
 9                       EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       2:18-CR-00164 MCE

12                               Plaintiff,         STIPULATION AND ORDER TO
13                                                  CONTINUE J&S AND MODIFY
                   v.                               DISCLOSURE DATES
14
15   GEORGINA CARRILLO AYALA,

16                              Defendant.
17
18
            The above matter is currently scheduled for Judgment and Sentencing on
19
     September 30, 2021. The defense is requesting to continue the date and modify the
20
     disclosure dates because counsel is unavailable due to a family medical issue and there
21
     are issues with respect to safety valve eligibility. As such, the defense needs additional
22
     time to research the safety valve issue and meet with Ms. Carrillo Ayala.
23
            The parties have no objections to this request. This is necessary to properly
24
     represent the defendant.
25
            The new date requested for Judgment and Sentencing is September 30, 2021, at
26
     10:00 a.m. Accordingly, the new requested Schedule of Disclosure for the PSR is:
27
28



                                              -1-
            Case 2:18-cr-00164-MCE Document 375 Filed 08/10/21 Page 2 of 2



 1         Judgment and Sentencing -                        09/30/21
 2         Reply Date, or Statement of Non-Opposition – 09/23/21
 3         Motion for Correction Date –                     09/16/21
 4         Report Date (Final) –                            09/09/21
 5         Counsel’s Written Objections Date –              09/02/21
 6                                                   Respectfully submitted,
 7
 8   Dated: August 3, 2021                           /s/Tasha Paris Chalfant
                                                     TASHA PARIS CHALFANT
 9                                                   Attorney for Defendant
                                                     GEORGINA CARRILLO AYALA
10
11   Dated: August 3, 2021                           /s/Tasha Paris Chalfant for
                                                     JAMES CONOLLY
12
                                                     Assistant United States Attorney
13                                                   Counsel for Plaintiff
14
15
16
                                            ORDER
17
18         The Court adopts the stipulation of the parties as its Order. The September 2, 2021,
19   Judgment and Sentencing in this case is hereby VACATED and CONTINUED to
20   September 30, 2021.
21         IT IS SO ORDERED.
22   Dated: August 10, 2021
23
24
25
26
27
28



                                            -2-
